DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 2, 3 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chueh US Patent 10,079,588.
  Chueh discloses a power divider comprising  an input port P1 , a first output port P2  and a second output port P3; a first transmission subcircuit 30 (i.e. a first signal path ) between the input port and the first output port, and a second transmission subcircuit 40  (i.e. a second signal path)  between the input port and the second output port, each of the first and second transmission subcircuit including  first capacitor  C1 and C3 (i.e. an input capacitance ) second capacitor C2 and C4 (i.e.  an output capacitance) arranged in series between the input port and the respective output port. 
Chueh states in paragraph [0025] when the first capacitor capacitance or the first inductor inductance is adjusted, a first resonator resonance frequency is also adjusted. The second resonator Q2, the third resonator Q3, and the fourth resonator Q4 can be similarly adjusted.  (Per claim 3) 

	With regard to claim 11, the first and second transmission subcircuits are for routing respective signals split from a received signal.

Allowable Subject Matter
Claims 12-21 are allowed.
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   With regards to claims 12-21, the prior art does not disclose or fairly teach the specific circuit method with emphasis on controlling the variable capacitance of each signal path such that the first and second signal paths provide different frequency responses to support carrier aggregation operation involving respective signals in the first and second signal paths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





January 25, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Stephen E. Jones/Primary Examiner, Art Unit 2843